AFFIRM; and Opinion filed February 26, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00898-CR

                                GISELE BROWN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-59808-U

                              MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice Brown

       Gisele waived a jury and pleaded guilty to reckless injury to a child causing serious

bodily injury. See TEX. PENAL CODE ANN. § 22.04(a)(1) (West Supp. 2013). The trial court

found appellant guilty and assessed punishment at imprisonment for 19 ½ years and a $3,000

fine. In a single issue, appellant contends the sentence violates the Eighth Amendment to the

United States Constitution. We affirm the trial court’s judgment.

       Appellant contends the sentence is disproportionate to the offense and violates the Eighth

Amendment to the U.S. Constitution because it disregards her mental health and drug addiction

issues. Appellant asserts that because a rehabilitation plan addressing her issues was well
underway at the time of trial, the sentence is excessive and she should have received probation.

The State responds that appellant has failed to preserve her complaint for appellate review and

alternatively, the trial court properly exercised its discretion in assessing appellant’s sentence.

        Appellant did not complain about the sentence either at the time it was imposed or in her

motion for new trial. See TEX. R. APP. P. 33.1(a)(1); Castaneda v. State, 135 S.W.3d 719, 723 (Tex.

App.—Dallas 2003, no pet.). Thus, appellant has not preserved this issue for appellate review.

Moreover, punishment that is assessed within the statutory range for an offense is neither excessive

nor unconstitutionally cruel or unusual. Kirk v. State, 949 S.W.2d 769, 772 (Tex. App.—Dallas

1997, pet. ref’d); see also Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984). Reckless

injury to a child causing serious bodily injury is a second-degree felony, punishable by imprisonment

for two to twenty years and an optional fine not to exceed $10,000. See TEX. PENAL CODE ANN.

§§ 12.33, 22.04(e). Appellant’s sentence of 19 ½ years is within the statutory punishment range. We

resolve appellant’s sole issue against her.

        We affirm the trial court’s judgment.




                                                        /Ada Brown/
                                                        ADA BROWN
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47

130898F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


GISELE BROWN, Appellant                            Appeal from the 291st Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00898-CR       V.                        F12-59808-U).
                                                   Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                       Justices Bridges and O’Neill participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 26, 2014.




                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE




                                            -3-